DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-7, 11-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Withdrawn Rejections
The prior rejections of claims 1-7, 11-20 under 35 U.S.C. 112, first and second paragraphs, have been withdrawn as necessitated by the amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record – 
Prakash et al. (US 2019/0272296); Prakash et al. (US 2015/0026145); Potter et al. (US 2014/0074888); further note Kuriakose et al. (US 10002159); Guerrero et al. (US 9910931); Reschke et al. (US 20180121500) failed to teach specifically the limitations of wherein the candidate graph pattern comprises a partially formed query represented at least in part as a punctuation-less path pattern, the punction-less path pattern including the plain text labels of a pattern that includes one or more nodes and relationships that exist in the graph data set, expressed without graph query language punctuation; selection of the displayed user interface element causes the partially-entered word to be replaced in the query input field by an attribute associated with the entity in the graph data set; and the processor is further configured to receive via the communication interface, subsequent to displaying the candidate graph pattern and prior to the graph database query being submitted for execution, further natural language input that further defines the graph database query.

Please note newly cited Malik et al. (US 20190278777), Bracholdt et al. (US 20200349129); Lindsey (US 10528870) and MENDEL-GLEASON (US 20200334234) which disclose graph data querying by means of patterns, but failed to teach process the natural language input to generate a set of candidate strings, wherein the natural language input includes at least one string comprising a partially-entered word entered by a user in a query input field comprising a displayed user interface; programmatically map at least a subset of the candidate strings to an entity in the graph data set and use the entity and data comprising the graph data set to determine a candidate graph pattern associated with to be included in the graph database query; and use the candidate graph pattern to guide the user associated with the natural language input to refine the graph database query at least in part by displaying to the user a graph representation of the candidate graph pattern via a displayed user interface element selectable by the user to select the candidate graph pattern; wherein the candidate graph pattern comprises a partially formed query represented at least in part as a punctuation-less path pattern, the punction-less path pattern including the plain text labels of a pattern that includes one or more nodes and relationships that exist in the graph data set, expressed without graph query language punctuation; selection of the displayed user interface element causes the partially-entered word to be replaced in the query input field by an attribute associated with the entity in the graph data set.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 13 and 19.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	June 15, 2022